Citation Nr: 0838572	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-11 691	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the February 15, 2007 Board of Veterans' Appeals (Board) 
decision which found that entitlement to an initial 
compensable rating for post-operative residuals of a left 
herniorrhaphy was not warranted.

2.  Whether there was CUE in the February 15, 2007 Board 
decision which found that entitlement to a compensable rating 
for residuals of a cerebral concussion was not warranted.

3.  Whether there was CUE in the February 15, 2007 Board 
decision which found that entitlement to service connection 
for bilateral shin disability was not warranted.

4.  Whether there was CUE in the February 15, 2007 Board 
decision which found that entitlement to service connection 
for bilateral eye disability on a secondary basis was not 
warranted.

5.  Whether there was CUE in the February 15, 2007 Board 
decision which found that entitlement to a 10 percent rating 
based upon multiple noncompensable service connected 
disabilities was not warranted.

REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran, who is the moving party, had active military 
service from July 1944 to August 1946.

This matter is before the Board as an original action on the 
motion of the veteran, received in March 2007, in which he 
alleges CUE in a February 15, 2007 Board decision.

In a December 2007 letter the veteran requested to be advised 
of when he would be permitted to meet the "VA required" 
examinations or hearings at the VA facilities closest to him.  
In a later letter signed by the veteran he states that he 
does not desire to schedule a hearing or a physical 
examination, but instead wants to "attempt to comply with 
the VA 'desires'."  The Board finds no hearing request 
pending.  

The veteran has expressed dissatisfaction with his 
representative and in December 2007 stated that he was 
"following through on [his] own"; however, he has not 
revoked the existing power of attorney.  The veteran has also 
continued to copy his representative on letters sent to VA.  
Accordingly, representation is indicated on the cover page 
but the organization has made no presentation on the matters 
currently before the Board.  

The Board is aware of the veteran's complaints pertaining to 
the use of terms in place of his name in decisions by VA.  
While the Board is sympathetic to the veteran's concerns, VA 
decisions often use terms such as "veteran", "appellant", 
and "claimant" in part to protect the privacy of those who 
file claims with VA.  After promulgated, Board decisions are 
public records so for identity protection names are not used 
in the body of a Board decision.  His name does appear at the 
top of every page.  This reference is deleted for the record 
that is available to the public.

The veteran's complaints about access to the statutes, cases, 
and regulations cited in Board decisions have also been 
noted.  Often times, many of the regulations cited will be 
provided in the underlying Statement of the Case and any 
additional Statements of the Case.  The current claim is one 
of original jurisdiction for the Board; that is, there is no 
underlying rating decision or Statement(s) of the Case.  The 
Board will be entering the initial decision as to whether the 
February 2007 Board decision contained CUE.  The Board has 
attempted to adequately explain the regulations cited.  For 
example, 38 C.F.R. §§ 20.1400-20.1411 (2008) is generally 
cited in the "Conclusions of Law" section of the decision, 
and the relevant portions explained in the "Reasons and 
Bases for Findings and Conclusions" section.  Generally, 
when the Board makes a citation (such as "See 38 C.F.R. 
§ 20.1403(d)"), the sentence before the citation is a 
summary of the relevant information contained in whatever 
source is cited.  Copies of the statutes, regulations, and 
cases cited by the Board are available and the veteran is 
encouraged to contact a Veterans Service Organization or the 
local RO for further information.   


FINDINGS OF FACT

1.  In a February 2007 decision, the Board determined that 
entitlement to an initial compensable rating for post-
operative residuals of a left herniorrhaphy, a compensable 
rating for residuals of a cerebral concussion, service 
connection for bilateral shin disability, service connection 
for bilateral eye disability on a secondary basis, and a 
10 percent rating based upon multiple noncompensable service 
connected disabilities was not warranted.

2.  The February 2007 Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSIONS OF LAW

1.  The February 2007 Board decision which found that 
entitlement to an initial compensable rating for post-
operative residuals of a left herniorrhaphy was not warranted 
was not clearly and unmistakably erroneous.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2008).

2.  The February 2007 Board decision which found that 
entitlement to a compensable rating for residuals of a 
cerebral concussion was not warranted was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2008).

3.  The February 2007 Board decision which found that 
entitlement to service connection for bilateral shin 
disability was not warranted was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2008).

4.  The February 2007 Board decision which found that 
entitlement to service connection for bilateral eye 
disability on a secondary basis was not warranted was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2008).

5.  The February 2007 Board decision which found that 
entitlement to a 10 percent rating based upon multiple 
noncompensable service connected disabilities was not 
warranted was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA does not apply to claims of clear and 
unmistakable error in prior final Board decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  
Thus, further discussion about notification and assistance is 
unnecessary in this case.  

Initially, the Board notes that it is bound in its decisions 
by the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002). 

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. 
§ 7111(a).  A motion for revision of a Board decision based 
on CUE must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations 
of failure to follow regulations or failure to give due 
process, or any other general, non-specific allegations of 
error, are insufficient to satisfy this requirement.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(b).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) The Secretary's failure 
to fulfill the duty to assist; (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The Court also held in 
Fugo that allegations that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
Id. at 44.  

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
does not apply to a Board decision on a motion to revise a 
Board decision due to CUE.  38 C.F.R. § 20.1411(a).

Contentions

The veteran asserts the following errors in the February 2007 
Board decision: 

1.	Failing to assist in obtaining supporting evidence 
including medical evidence from the Department of the 
Army and private medical professionals.
2.	Failing to provide examination(s) at a VA facility of 
his choosing, or to provide transportation to the 
facility chosen by VA.  
3.	Erroneously finding that he would not appear for a VA 
examination if scheduled.
4.	Erroneously making findings of fact that could not be 
determined without physical examination.
5.	Failing to provide a hearing at a VA facility of his 
choosing, or to provide transportation to the facility 
chosen by VA.  
6.	Erroneously finding that he withdrew his request for a 
Travel Board hearing.
7.	Failing to provide proof or supporting evidence to 
validate the decisions made.
8.	Erroneously finding that he did not submit anything to 
indicate that his service-connected disabilities 
interfere with his daily life, his normal employment or 
even his educational achievements.  
9.	Failing to properly apply the "benefit of the doubt".


Relevant Law in 2007

Under 38 C.F.R. § 3.102 (2006), it stated the following:

Reasonable doubt.

It is the defined and consistently applied policy 
of the Department of Veterans Affairs to administer 
the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, 
after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor 
of the claimant.  By reasonable doubt is meant one 
which exists because of an approximate balance of 
positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is 
a substantial doubt and one within the range of 
probability as distinguished from pure speculation 
or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in 
the evidence.  Mere suspicion or doubt as to the 
truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or 
known facts, is not justifiable basis for denying 
the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants 
invoking this doctrine.  The reasonable doubt 
doctrine is also applicable even in the absence of 
official records, particularly if the basic 
incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the 
probable results of such known hardship.     

Under 38 C.F.R. § 3.324 (2006), it stated the following:

Multiple noncompensable service-connected 
disabilities.

Whenever a veteran is suffering from two or more 
separate permanent service-connected disabilities 
of such character as clearly to interfere with 
normal employability, even though none of the 
disabilities may be of compensable degree under the 
1945 Schedule for Rating Disabilities the rating 
agency is authorized to apply a 10-percent rating, 
but not in combination with any other rating.

Facts & Analysis

In a February 2007 decision, the Board ultimately determined 
that entitlement to an initial compensable rating for post-
operative residuals of a left herniorrhaphy, a compensable 
rating for residuals of a cerebral concussion, service 
connection for bilateral shin disability, service connection 
for bilateral eye disability on a secondary basis, and a 
10 percent rating based upon multiple noncompensable service 
connected disabilities was not warranted.  As noted above, 
the veteran now contends that this decision contains numerous 
errors.  

The veteran's first, second, and third contentions, regarding 
obtaining evidence and providing examinations, are arguments 
that VA failed to fulfill the duty to assist.  Even if the 
contentions were true, these situations would not amount to 
CUE.  See 38 C.F.R. § 20.1403(d) (stating that the 
Secretary's failure to fulfill the duty to assist is an 
example of a situation that is not CUE).  The Board notes 
that the veteran has been scheduled for examination(s) on 
three separate occasions but refuses to report for the 
examinations unless they are scheduled at the VA location of 
his choosing or unless he is provided transportation.  The 
veteran has not reported for any of his scheduled 
examinations.  It is possible that not every facility has the 
personnel to conduct the types of examinations needed.  In 
general examinations are scheduled near the veteran's 
location if possible.

The veteran's fourth contention, that in February 2007 the 
Board committed CUE when it made findings of fact that could 
not be determined without physical examination, is without 
legal merit.  In the Board's February 2007 decision, the 
following findings of fact were made: (1) The veteran's 
postoperative residuals of a left herniorrhaphy are 
productive of no significant impairment; (2) The veteran does 
not currently have a bilateral shin disability; (3) The 
veteran does not currently have an eye disability; and 
(4) The veteran's service-connected disabilities do not 
interfere with his ability to work.  Two findings of fact 
were also made regarding the need for and failure to appear 
for VA examination.  While the veteran submitted older 
medical records from the 1940's, and numerous statements, he 
did not submit any current medical evidence showing 
disability.  He also did not report for examination, even 
though examination(s) were scheduled on three separate 
occasions.  Simply put, there was no medical evidence of 
record that could remotely be considered as representative of 
current findings.  In February 2007 the Board made the above 
findings based on the available evidence.  The veteran is now 
arguing that the Board improperly weighed and evaluated the 
available evidence (which as noted contained no current 
medical records).  This is another example of a situation 
that is not CUE.  See 38 C.F.R. § 20.1403(d) (stating that a 
disagreement as to how the facts were weighed or evaluated is 
an example of a situation that is not CUE).  

The veteran's fifth and sixth contentions relate to VA 
providing an opportunity for a personal hearing.  In this 
regard, in February 2007 the Board found that the veteran was 
scheduled for a Travel Board hearing in May 2006, was 
properly notified of the hearing, and that he failed to 
appear for the scheduled hearing.  It was also noted that the 
veteran had submitted letters stating that he did not request 
a Travel Board hearing but that he would be willing to report 
for a personal hearing at a VA facility chosen by him.  The 
Board stated that as hearings were not held at that facility 
and there was no indication that the veteran was willing to 
appear at the RO for a hearing, the request was considered 
withdrawn.

The evidence of record at the time of the February 2007 Board 
decision contains a copy of a VA letter sent to the veteran 
notifying him of the date, time and place of a scheduled 
hearing before a Member of the Board.  In a May 2006 letter 
(received prior to the scheduled hearing), the veteran stated 
that he wanted a hearing but that, in his words, "I want it 
on my terms."  The veteran did not report for his scheduled 
hearing.  As the veteran was scheduled for and notified of a 
hearing but did not attend, the Board finds no CUE in the 
February 2007 Board decision that essentially found that 
remand was not necessary to provide the veteran another 
opportunity to report for a personal hearing.  

The veteran's seventh contention is that in February 2007 the 
Board did not provide proof or supporting evidence to 
validate the decisions made.  The findings of fact made by 
the Board in February 2007 are noted above and are based on a 
lack of evidence of current disability and current medical 
findings showing the requisite criteria for compensable 
ratings.  This is explained in the "Reasons and Bases for 
Finding and Conclusions" section of the February 2007 Board 
decision and does not constitute CUE.        

The veteran's eighth contention is that in February 2007 the 
Board erroneously found that he did not submit anything to 
indicate that his service-connected disabilities interfered 
with his daily life, his normal employment or even his 
educational achievements.  In February 2007, regarding 
entitlement to a 10 percent rating based upon multiple 
noncompensable service connected disabilities, the Board 
stated that "The veteran has not submitted anything to 
indicate that his service-connected disabilities interfere 
with normal employment.  There is nothing in the record to 
indicate such impairment and furthermore, as noted above, the 
veteran failed to report to VA examinations which may have 
shed light on this issue.  As such, the claim will be 
denied."  Ultimately, the Board found that the veteran's 
service-connected disabilities did not interfere with his 
ability to work.  As discussed above, the evidence of record 
at the time of the February 2007 Board decision did not 
contain any current medical evidence showing disability.  At 
the time of the Board decision, a combination of service-
connected disabilities needed to be "of such character as 
clearly to interfere with normal employability" to warrant a 
10 percent evaluation.  38 C.F.R. § 3.324 (2006).  The 
veteran appears to be arguing that the evidence did show 
interference with employability.  This is an argument about 
weighing and evaluating the evidence, which as noted above is 
an example of a situation that is not CUE.  See 38 C.F.R. 
§ 20.1403(d).  
 
Finally, the veteran's ninth contention is that in February 
2007 the Board failed to properly apply the "benefit of the 
doubt".  The "benefit of the doubt" as described in 38 
C.F.R. § 3.102 is transcribed above.  Notably, by reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (2006).  In February 2007 there was no reason for the 
Board to apply the "benefit of the doubt" rule as there was 
simply no medical evidence showing any current disability or 
the severity or effects of any service-connected disability.  
The Board is well aware that the reasonable doubt doctrine is 
applicable even in the absence of official records.  See 38 
C.F.R. § 3.102 (2006).  However, in this case there was no 
problem with missing records from the veteran's time of 
service; rather, there were no records showing current 
disability and severity.  The Board finds no CUE in the 
application of 38 C.F.R. § 3.102 in the Board's February 2007 
decision.         

In sum, the Board finds that in February 2007 the correct 
facts, as they were known at the time, were before the Board 
and the statutory and regulatory provisions extant at the 
time were correctly applied.  For all the reasons above, the 
motion for revision or reversal on the basis of clear and 
unmistakable error in the February 15, 2007, Board decision 
is denied.  


ORDER

The motion alleging clear and unmistakable error in the 
Board's February 15, 2007 decision which found that 
entitlement to an initial compensable rating for post-
operative residuals of a left herniorrhaphy, a compensable 
rating for residuals of a cerebral concussion, service 
connection for bilateral shin disability, service connection 
for bilateral eye disability on a secondary basis, and a 
10 percent rating based upon multiple noncompensable service 
connected disabilities was not warranted, is denied.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



